                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RACHEL LEVENTHAL                                          :      CIVIL ACTION
         Plaintiff                                        :
                                                          :      NO. 17-0212
                  v.                                      :
                                                          :
NANCY A. BERRYHILL, Acting                                :
Commissioner of the Social Security                       :
Administration                                            :
             Defendant                                    :

                                                     ORDER
         AND NOW, this 12th day of October 2018, upon consideration of the Report and
Recommendation (the “R&R”) issued on September 20, 2018, by the Honorable Lynne A.
Sitarski, United States Magistrate Judge (the “Magistrate Judge”), [ECF 17], and after a careful
and independent review of the record, this Court concurs with the Magistrate Judge’s conclusion
that the Administrative Law Judge erred with regard to certain aspects of his residual-functional-
capacity analysis. 1 Consequently, it is hereby ORDERED that:
         1.       The R&R is APPROVED and ADOPTED;
         2.       Plaintiff’s Request for Review is GRANTED; and
         3.       The matter is REMANDED to the Acting Commissioner of the Social Security
                  Administration to direct the Administrative Law Judge to conduct additional
                  proceedings consistent with the R&R.


                                                       BY THE COURT:

                                                       /s/ Nitza I. Quiñones Alejandro
                                                       NITZA I. QUIÑONES ALEJANDRO
                                                       Judge, United States District Court

1
         Neither the Acting Commissioner nor Plaintiff filed any objection and/or response to the R&R. In the
absence of any objections, this Court reviewed the R&R under the “plain error” standard. See Facyson v. Barnhart,
2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003). Under this plain error standard of review, an R&R should only
be rejected if the magistrate judge commits an error that was “(1) clear or obvious, (2) affect[ed] ‘substantial rights,’
and (3) seriously affected the fairness, integrity or public reputation of judicial proceedings.” Leyva v. Williams, 504
F.3d 357, 363 (3d Cir. 2007) (internal quotations and citations omitted). Here, after a thorough review of the record
and the R&R, this Court finds no error and, therefore, adopts the R&R in its entirety.
